COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 LA BODEGA WHOLESALE, INC.,                      §
                                                                  No. 08-09-00257-CV
                   Appellant,                    §
                                                                    Appeal from the
 v.                                              §
                                                                  210th District Court
 LA FIESTA MEXICAN PRODUCTS,                     §
 INC., D/B/A LA FIESTA IMPORTS &                                of El Paso County, Texas
 EXPORTS,                                        §
                                                                    (TC# 2003-3276)
                   Appellee.                     §

                                  MEMORANDUM OPINION

       The Court reviews this appeal on its own motion to determine whether it should be dismissed

for want of prosecution. On September 23, 2009, Appellant, La Bodega Wholesale, Inc., filed its

notice of appeal. By correspondence on the same date, the Clerk of the Court informed Appellant

that it had not tendered the requisite filing fee. Appellant was warned that failure to tender such

payment within twenty days may result in dismissal. Alternatively, the Clerk requested that

Appellant inform the Court within twenty days if it was excused from paying the cost of the filing

fee. By correspondence dated October 23, 2009, Appellant received a second notice that the filing

fee had not been paid, and unless excused, had twenty days from the date of notice to remedy the

deficiency. Appellant has made no payment and has not responded to this Court’s requests.

Therefore, pursuant to TEX . R. APP. P. 42.3(b), (c), we dismiss this appeal for want of prosecution.



                                              GUADALUPE RIVERA, Justice
December 30, 2009

Before Chew, C.J., McClure, and Rivera, JJ.